Citation Nr: 1817022	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1996. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was last before the Board in January 2016, when the Board denied the Veteran's service connection claim for a right shoulder disability, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court). In a July 2017 memorandum decision, the Court vacated the Board's January 2016  decision and remanded the claim for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During VA examinations conducted in August 2010 and April 2014, the Veteran reported intermittent episodes of right shoulder pain with periods of remission ever since his discharge from active duty in 1996.  In the July 2017 memorandum decision, the Court concluded that the Board erred in relying on two opinions of a VA examiner who "relied on the absence of treatment records between 1996 and 2014 and failed to discuss the [Veteran's] lay assertions of continuity of symptomatology."  In light of the Court's decision, the Board finds that a remand is necessary to obtain another medical opinion.

Additionally, the Veteran reported received ongoing treatment for right shoulder pain from a private physician, Dr. Ceniza, since his discharge from active duty until 2011.  VA requested records of treatment from Dr. Ceniza from 1996 through 2006.  In January 2009, VA received records of treatment from Dr. Ceniza's office, which included treatment records dated May 2007 through August 2007.  In a January 2018 written statement, the Veteran indicated that upon selling the practice to SGHS, Dr. Ceniza turned over all of his medical records to SGHS.  He stated that he contacted SGHS a year ago, and the office manager confirmed that his treatment records were received from Dr. Ceniza.  The Veteran further indicated that according to their record retention policy, all records dated prior to 2005 were destroyed; however,     all records from 2005 to the present were available in digital format.  Accordingly, the AOJ should attempt to obtain any outstanding private treatment records from SGHS.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the AOJ should request all records of treatment from SGHS, to include  the records provided to that facility by Dr. Ceniza.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above development has been completed to the extent possible and relevant records are associated with the claims file, the AOJ should provide the claims file to an appropriate VA examiner to obtain a supplemental opinion.  If another examination is deemed necessary to respond the question, one should be scheduled.

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely      as not (50 percent or higher probability) that any right shoulder disability diagnosed during the course of the Veteran's claim, including, but not limited to, rotator      cuff tendonitis, impingement syndrome, subacromial bursitis, and/or osteoarthritis, is related to service.  A complete rationale for all opinions must be provided.

In rendering the requested opinion, the examiner must address the Veteran's assertions that he experienced intermittent episodes of right shoulder pain with periods of remission ever since his discharge from active duty in 1996.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




